Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made between Unum Therapeutics Inc.,
a Delaware corporation (the “Company”) and John L. Green (the “Executive”).

WHEREAS, the Executive has been employed by the Company since July 25, 2018, and
the Company currently employs the Executive as Vice President, Finance; and,

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on July 4, 2020 (the “Effective Date”)
as the Company’s Chief Financial Officer on the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. The term of this Agreement shall commence on the Effective Date and
continue until the Date of Termination (as defined herein) (such period shall
hereinafter be referred to as the “Term”). No provision of this Agreement shall
be construed as altering the “at will” nature of Executive’s employment, and the
Executive’s employment may be terminated at any time for any reason.

(b) Position and Duties. During the Term, the Executive shall serve as the Chief
Financial Officer of the Company and shall have such powers and duties as may
from time to time be prescribed by the Chairman of the Board of Directors of the
Company (the “Board”), the Chief Executive Officer of the Company (the “CEO”) or
other authorized executive, provided that such duties are consistent with the
Executive’s position or other positions that he may hold from time to time. The
Executive shall devote his full working time and efforts to the business and
affairs of the Company. Notwithstanding the foregoing, the Executive may serve
on other boards of directors, with the approval of the CEO, or engage in
religious, charitable or other community activities as long as such services and
activities are disclosed to the CEO and do not materially interfere with the
Executive’s performance of his duties to the Company as provided in this
Agreement.

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s initial annual base salary
shall be $350,000. The Executive’s base salary may be redetermined annually by
the Board or the Compensation Committee. The base salary in effect at any given
time is referred to herein as “Base Salary.” The Base Salary shall be payable in
a manner that is consistent with the Company’s usual payroll practices for
senior executives.



--------------------------------------------------------------------------------

(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. The Executive’s target annual
incentive compensation shall be 40% of his Base Salary. To earn incentive
compensation, the Executive must be employed by the Company on the day such
incentive compensation is paid. For 2020, the Executive’s target annual
incentive compensation shall be (i) 30% of the Executive’s then effective Base
Salary paid to the Executive between January 1, 2020, and the Effective Date
plus (ii) 40% of the Executive’s then effective Base Salary paid to the
Executive from the Effective Date through December 31, 2020.

(c) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.

(d) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(e) Vacations. During the Term, the Executive shall be subject to the Company’s
vacation policy as in effect from time to time at the Company. The Executive
shall also be entitled to all paid holidays given by the Company to its
executives.

(f) Equity. Any options held by the Executive to purchase shares of the
Company’s common stock pursuant to the Company’s 2018 Stock Option and Incentive
Plan (collectively, with any stock option award agreement, as amended, the
“Equity Documents”) shall remain subject to the terms of the Equity Documents.

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

2



--------------------------------------------------------------------------------

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Executive that would reasonably be expected to result in
material injury or reputational harm to the Company or any of its subsidiaries
and affiliates if he were retained in his position; (iii) continued
non-performance by the Executive of his duties hereunder (other than by reason
of the Executive’s physical or mental illness, incapacity or disability) which
has continued for more than 30 days following written notice of such
non-performance from the CEO; (iv) a breach by the Executive of any of the
Continuing Obligations (as defined in Section 7 below); (v) a material violation
by the Executive of the Company’s written employment policies; or (vi) failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction of or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties, including a material change
in reporting relationship; (ii) a material diminution of more than 10% in the
Executive’s Base Salary except for across-the-board salary reductions based on
the Company’s financial performance similarly affecting all or substantially all
senior management employees of the Company; (iii) a change in the geographic
location at which the Executive provides services to the Company more than 60
miles away from the current location; or (iv) the material breach of this
Agreement by the Company. “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) the Executive notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (iii) the Executive cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) the Executive terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

 

3



--------------------------------------------------------------------------------

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
the Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which the Notice of
Termination is given or the date otherwise specified by the Company in the
Notice of Termination; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) other than for Good Reason, 14 days after the date
on which a Notice of Termination is given, and (v) if the Executive’s employment
is terminated by the Executive under Section 3(e) for Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

4. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

(b) Termination by the Company Without Cause or by the Executive for Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to (x) the
Executive signing a separation agreement and release in a form and manner
satisfactory to the Company, which shall include, without limitation, a general
release of claims against the Company and all related persons and entities, a
reaffirmation of all of the Executive’s Continuing Obligations, and, in the
Company’s sole discretion, a one-year post-employment noncompetition agreement,
and shall provide that if the Executive breaches any of the Continuing
Obligations, all payments by the Company to the Executive pursuant to this

 

4



--------------------------------------------------------------------------------

Section 4(b) shall immediately cease (the “Separation Agreement and Release”),
and (y) the Separation Agreement and Release becoming irrevocable, all within 60
days after the Date of Termination (or such shorter period as set forth in the
Separation Agreement and Release), which shall include a seven (7) business day
revocation period:

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
nine (9) months of the Executive’s current Base Salary; and

(ii) notwithstanding anything to the contrary in any applicable option agreement
or other stock-based award agreement, all time-based stock options and other
stock-based awards subject to time-based vesting held by the Executive
(including performance grants with a time-based vesting component but only if
the applicable performance metric(s) have been achieved prior the Date of
Termination) and which would have vested if he had remained employed for an
additional nine (9) months following the Date of Termination (the “Time-Based
Equity Awards”) shall immediately accelerate and become fully exercisable or
nonforfeitable as of the later of (A) the Date of Termination or (B) the
Effective Date of the Separation Agreement and Release (the “Accelerated Vesting
Date”); provided that any termination or forfeiture of any shares that may
accelerate pursuant this subsection will be delayed until the Effective Date of
the Separation Agreement and Release and will only occur if the vesting pursuant
to this subsection does not occur due to the absence of the Separation Agreement
and Release becoming fully effective within the time period set forth
therein. Notwithstanding the foregoing, no additional vesting of the Time-Based
Equity Awards shall occur during the period between the Executive’s Date of
Termination and the Accelerated Vesting Date; and

(iii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for nine (9) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company; and

(iv) The amounts payable under this Section 4(b) shall be paid or commence to be
paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payments shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period; provided, further, that the initial
payment shall include a catch-up payment to cover amounts retroactive to the day
immediately following the Date of Termination. Notwithstanding the foregoing, if
the Executive breaches any of the provisions contained in Section 7 of this
Agreement, all payments under this Section 4(b) shall immediately cease.

5. Change in Control Payment. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company.

 

5



--------------------------------------------------------------------------------

These provisions are intended to assure and encourage in advance the Executive’s
continued attention and dedication to his assigned duties and his objectivity
during the pendency and after the occurrence of any such event. These provisions
shall apply in lieu of, and expressly supersede, the provisions of Section 4(b)
regarding severance pay and benefits upon a termination of employment, if such
termination of employment occurs within 12 months after the occurrence of the
first event constituting a Change in Control. These provisions shall terminate
and be of no further force or effect beginning 12 months after the occurrence of
a Change in Control.

(a) Change in Control. During the Term, if within 12 months after a Change in
Control, the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then, subject to (x) the signing of the
Separation Agreement and Release by the Executive, which shall be defined in the
same manner as set forth in Section 4(b), except that it shall provide that if
the Executive breaches any of the Continuing Obligations, all payments by the
Company to the Executive pursuant to this Section 5(a) shall immediately cease,
and (y) the Separation Agreement and Release becoming irrevocable, all within 60
days after the Date of Termination (or such shorter period as set forth in the
Separation Agreement and Release), which shall include a seven (7) business day
revocation period:

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
the sum of (A) 12 months of the Executive’s current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (B) 100% percent of the Executive’s target bonus for the
then-current year; and

(ii) notwithstanding anything to the contrary in any applicable option agreement
or other stock-based award agreement, all time-based stock options and other
stock-based awards subject to time-based vesting held by the Executive
(including performance grants with a time-based vesting component but only if
the applicable performance metric(s) have been achieved prior the Date of
Termination) shall immediately accelerate and become fully exercisable or
nonforfeitable as of the Accelerated Vesting Date; provided that any termination
or forfeiture of any shares that may accelerate pursuant to this subsection will
be delayed until the Effective Date of the Separation Agreement and Release and
will only occur if the vesting pursuant to this subsection does not occur due to
the absence of the Separation Agreement and Release becoming fully effective
within the time period set forth therein; and

(iii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

 

6



--------------------------------------------------------------------------------

(iv) The amounts payable under this Section 5(a) shall be paid or commence to be
paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payments shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period; provided, further, that the initial
payment shall include a catch-up payment to cover amounts retroactive to the day
immediately following the Date of Termination.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced to the extent necessary so that no portion of the Aggregate
Payments would be subject to the excise tax. In such event, the Aggregate
Payments shall be reduced in the following order: (A) cash payments not subject
to Section 409A of the Code; (B) cash payments subject to Section 409A of the
Code; (C) equity-based payments and acceleration; and (D) non-cash forms of
benefits. To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.

(ii) The determination of the reduction provided in Section 5(b)(i) shall be
made by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

(c) Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean any of the following:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

 

7



--------------------------------------------------------------------------------

(ii) the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii) the consummation of (A) any consolidation or merger of the Company (or a
wholly-owned subsidiary of the Company) where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate more than 50 percent of the equity securities of the Company issuing
cash or securities in the consolidation or merger (or of its ultimate parent
corporation, if any), or (B) any sale or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement or otherwise on account of the Executive’s separation from service
would be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (i) six (6) months and one (1) day after the Executive’s separation
from service, or (ii) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of

 

8



--------------------------------------------------------------------------------

the taxable year following the taxable year in which the expense was incurred.
The amount of in-kind benefits provided or reimbursable expenses incurred in one
taxable year shall not affect the in-kind benefits to be provided or the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses). Such
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement or the
Restrictive Covenants Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Continuing Obligations.

(a) Restrictive Covenants Agreement. The Invention Assignment, Non-Disclosure,
and Business Protection Agreement that Executive entered into with the Company
on July 5, 2018 (the “Restrictive Covenants Agreement”) remains in full force
and effect and Executive remains subject to the continuing obligations set forth
therein. For purposes of this Agreement, the obligations in this Section 7 and
those that arise in the Restrictive Covenants Agreement and any other agreement
relating to confidentiality, assignment of inventions, or other restrictive
covenants shall collectively be referred to as the “Continuing Obligations.”

(b) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company has not violated and will not violate any
obligations the Executive may have to any such previous employer or other party.

 

9



--------------------------------------------------------------------------------

In the Executive’s work for the Company, the Executive has not disclosed or made
use of and will not disclose or make use of any information in violation of any
agreements with or rights of any such previous employer or other party, and the
Executive has not brought and will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(c) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(c).

(d) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of any of his Continuing Obligations, and that in any event money
damages would be an inadequate remedy for any such breach. Accordingly, subject
to Section 8 of this Agreement, the Executive agrees that if the Executive
breaches, or proposes to breach, any portion of his Continuing Obligations, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company.

8. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

 

10



--------------------------------------------------------------------------------

9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

10. Integration. This Agreement, together with the Restrictive Covenants
Agreement and the Equity Documents, constitute the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.

11. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due his under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

13. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

 

11



--------------------------------------------------------------------------------

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

21. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

UNUM THERAPEUTICS INC. By:  

/s/ Charles Wilson, Ph.D.

Its:   Chief Executive Officer EXECUTIVE

/s/ John Green

John Green

 

12